Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
1.	Claims 1-2, 4-11, 3-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1, 10, 19 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest displaying a user interface for configuring and initiating a video call on the touch-sensitive display, wherein displaying the user interface includes simultaneously displaying, prior to any selection input: one or more first selectable user interface, UI, objects representing software applications installed on the electronic device, separate from a video calling application, that provide content for sharing; one or more second selectable UI objects representing contacts of a user of the electronic device; and a third selectable UI object related to executing the video call; - determining selection of one of the first selectable UI objects; - determining selection of the second selectable UI objects; - enabling the third selectable UI object responsive to determining the selection of one of the first selectable UI objects and the selection of the second selectable UI objects; and upon detecting a touch input selecting of the enabled third selectable UI object, - executing a software application 


      Citation of Prior Art
2.	In view of (US 2014/030239) Kang discloses an electronic apparatus having a display unit configured for displaying list of at least one related object to first object for which selection gesture is made, where the at least one related object is capable of performing respective function related to the first object, and controller configured for controlling particular function to be performed based on relationship between first function of the first object and second function of second object among the at least one related object if link gesture to connect the first object and the second object is made. The apparatus runs alarm application to allow user to set alarms with help guide to help user set alarms, advantageously enables specific desired function to be located and performed quickly through user friendly interface, is able to acquire information with particular gesture without need to memorize or reconfirm data and intuitively set up or trigger specific function without need to determine specific function, and automatically performs in response to executable instruction or device operation without user direct initiation of activity (see fig. 3b,ga, 16, 17, ¶ 0025-0028, 0066-0074).

In view of (US 2012/0287231) Ravi discloses a device having video/audio input interfaces that receive first video/audio information respectively. A transmitter transmits first signals representing first video/audio information during a video call. The video/audio output interfaces provide second video/audio information respectively. A receiver receives second signals representing second video/audio information during the video call. The transmitter transmits third signals representing media content and hyperlink indicating location of media content during video call. The user are allowed to share media content during the video call. The audio and/or video commentary can be provided by the video call participants during the video call while sharing the media content. The apparent quality of media shared during the video call is preserved. The media is delivered to all participants in the native, pristine format. The synchronized playback is provided such that all users have an almost identical contemporaneous experience while playing the media (see ¶ 0058-0060). 

In view of (US 2015/0029295) Gupta discloses a device having processor that identifies an emergency guidance device to which the user device is to be connected through the video call, based on the emergency information. Second video call information associated with the emergency guidance device is obtained. The second video call information includes information that permits the video call to be established. The information is provided to connect the user device and the emergency guidance device through the video call, based on the first video call information and the second video call information. The user receives guidance while awaiting the arrival of emergency 

The references cited above neither in combination or alone do not disclose the functionality of the claimed limitations when taking the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651  

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651